Orders, Family Court, New York County (Judith B. Sheindlin, J.), entered on or about July 16, 1990, October 26, 1990 and February 6, 1991, respectively, which, inter alia, denied respondent’s objections and vacated the Hearing Examiner’s order dated March 29, 1990, granting respondent a downward modification of his child support obligations, denied respondent’s motions for leave to reargue and renew, vacatur, and recusal, and denied respondent’s objections to the Hearing Examiner’s order dated December 6, 1990, unanimously affirmed, without costs.
This matter has been before us previously (147 AD2d 419).
*458Respondent failed to meet his burden of proving a substantial change in circumstances warranting a downward modification of child support (Domestic Relations Law § 236 [B] [9] [b]; Matter of Steinberg v Steinberg, 18 NY2d 492). There being only a modest fluctuation in respondent’s adjusted gross income from 1986 through 1989, we agree with Family Court’s finding that his earning capacity had not diminished, and with its apportionment of the parties’ respective responsibilities for child support in accordance with their means (see, Polite v Polite, 127 AD2d 465, 467; Matter of Buley v Buley, 142 AD2d 814). Nor did respondent set forth new facts or information that could not have been readily and with due diligence made a part of the original motion, and thus Family Court properly denied his motion to reargue or renew (Foley v Roche, 68 AD2d 548, 568). There was no showing of bias requiring recusal (22 NYCRR 100.3 [c] [1]).
We have considered respondent’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Wallach, Kupferman and Asch, JJ.